      Case 4:20-cv-01526 Document 19 Filed on 09/29/20 in TXSD Page 1 of 2




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

ORALIA DIAZ,

Plaintiff,                                            Case No 4:20-cv-01526

        v.                                                Honorable Gary H. Miller

CISCO, INC.,

Defendant.


                                   NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that ORALIA DIAZ (“Plaintiff”), hereby notifies the Court

that the Plaintiff and Defendant, have settled all claims between them in this matter and are in the

process of completing the final closing documents and filing the dismissal. The Parties anticipate

this process to take no more than 60 days and request that the Court retain jurisdiction for any

matters related to completing and/or enforcing the settlement. The Parties propose to file a

stipulated dismissal with prejudice within 60 days of submission of this Notice of Settlement and

pray the Court to stay all proceedings until that time.

Respectfully submitted this 29th day of September 2020.

                                                               Respectfully submitted,

                                                                /s/ Nathan C. Volheim
                                                                Nathan C. Volheim
                                                                Sulaiman Law Group, Ltd.
                                                                2500 S. Highland Avenue, Suite 200
                                                                Lombard, IL 60148
                                                                (630) 575-8181
                                                                nvolheim@sulaimanlaw.com
                                                                Attorney for Plaintiff




                                                  1
     Case 4:20-cv-01526 Document 19 Filed on 09/29/20 in TXSD Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.


                                                              /s/ Nathan C. Volheim
                                                              Nathan C. Volheim




                                                  2
